


Exhibit 10.1







WESTMOUNTAIN INDEX ADVISER, INC.




__________________________________________







NOTE AND WARRANT PURCHASE AGREEMENT




__________________________________________










--------------------------------------------------------------------------------




WestMountain Index Advisor, Inc.




NOTE AND WARRANT PURCHASE AGREEMENT







This Note And Warrant Purchase Agreement (the “Agreement”) is made as of the
15th day of November, 2011 (the “Effective Date”) by and between WestMountain
Index Advisor, Inc., a Colorado corporation (the “Company”), and BOCO
Investments, LLC, a Colorado limited liability company (“Purchaser”).




RECITAL:




To provide the Company with additional resources to conduct its business, the
Purchaser is willing to loan to the Company Three Hundred Thousand Dollars
($300,000.00), subject to the terms and conditions specified herein.




AGREEMENT:




Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and Purchaser,
intending to be legally bound, hereby agree as follows:




1.

Amount and Terms of the Loan(s); Issuance of Warrants




1.1       The Loan.  Subject to the terms and conditions of this Agreement,
Purchaser agrees to lend to the Company at the Closing (as hereinafter defined)
Three Hundred Thousand Dollars ($300,000.00) (the “Loan Amount”) against the
issuance and delivery by the Company of a secured convertible promissory note
for such amount (including credits for any applicable placement or drawdown
fees), in the form attached hereto as Exhibit A (the “Note”). The Company agrees
to grant the Purchaser a security interest in the Company’s assets to secure the
Company’s performance under the Note.




1.2       Conversion.  Subject to and upon the terms and conditions of the Note,
the principal and all accrued and unpaid interest and other amounts under the
Note may, solely at the election of the Purchaser in its discretion, be
converted into shares of common stock or preferred stock at a discounted
purchase price per share to be agreed upon by the parties hereto in an amendment
to the Note to be executed by the parties hereto prior to the time of
conversion.




1.3       Issuance of Warrant.  At the Closing (as defined below) the Company
shall issue to Purchaser a warrant to acquire Two Hundred Thousand (200,000)
shares of common stock of the Company, in substantially the form attached hereto
as Exhibit B (the “Warrant”).  The Company and the Purchaser, as a result of
arm’s length bargaining, agree that: (i) neither the Purchaser nor any
affiliated company has rendered any services to the Company in connection with
this Agreement; and (ii) the Warrant is not being issued as compensation.




2.

The Closing




2.1       Closing Date.  The closing of the sale and purchase of the Note and
Warrant (the “Closing”) shall be held as of the date hereof (the “Closing
Date”).  




1

--------------------------------------------------------------------------------




2.2       Delivery.  At the Closing (i) Purchaser shall deliver to the Company a
check or wire transfer funds in the amount of the Loan Amount; and (ii) the
Company shall issue and deliver to Purchaser (a) the Note, and (b) the Warrant.




3.

Representations, Warranties and Covenants of the Company




As of the Closing, the Company hereby represents and warrants to Purchaser as
follows:




3.1       Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado.  The Company has the requisite corporate power to own,
lease and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.




3.2       Subsidiaries.  Except as disclosed in the Disclosure Schedule attached
here to Exhibit C, the Company does not own any equity security or other
interest of or control any other corporation, limited partnership or other
business entity.  The Company is not a participant in any joint venture,
partnership or similar arrangement.  Since its inception, the Company has not
consolidated or merged with, acquired all or substantially all of the assets of,
or acquired the stock of, or any interest in, any corporation, partnership,
association, or other business entity.




3.3       Corporate Power.  The Company has and will have at the Closing all
requisite corporate power to execute and deliver this Agreement, the Note and
the Warrant (collectively, the “Transaction Agreements”), and to carry out and
perform its obligations under the terms of this Agreement and under the terms of
the other Transaction Agreements.




3.4       Authorization.  All corporate action on the part of the Company, its
directors and its shareholders necessary for the authorization, execution,
delivery by the Company of the Transactions Agreements and the performance of
the Company’s obligations hereunder and thereunder, including the issuance and
delivery of the Note and the Warrant and the reservation of the capital stock
issuable upon conversion of the Note and exercise of the Warrant and, as
applicable, upon the subsequent conversion to Company common stock or preferred
stock issued upon the conversion of the Note or the exercise of the Warrant has
been taken or will be taken prior to the issuance of such capital stock.  This
Agreement and the other Transaction Agreements, when executed and delivered by
the Company, shall constitute valid and binding obligations of the Company
enforceable in accordance with their terms.  The capital stock of the Company
issuable upon conversion of the Note and exercise of the Warrant and, as
applicable, upon the subsequent conversion to Company common stock or preferred
stock issued upon the conversion of the Note or the exercise of the Warrant
(such capital stock, collectively with the Notes and Warrant, the “Securities”),
when issued in compliance with the provisions of this Agreement, the Note, or
the Warrant, will be validly issued, fully paid and nonassessable and free of
any liens or encumbrances and issued in compliance with all applicable federal
and securities laws and regulations.




2

--------------------------------------------------------------------------------




3.5       Agreements; Action.




(a)       Except as disclosed in the Disclosure Schedule attached here to
Exhibit C, the Company has not (i) declared or paid any dividends, or authorized
or made any distribution upon or with respect to any class or series of its
capital stock, (ii) incurred or guaranteed any indebtedness for money borrowed
or any other liabilities in excess of $750,000 in the aggregate, (iii) made any
loans or advances to any person, other than ordinary course advances for travel
or other business expenses, or (iv) sold, exchanged or otherwise disposed of any
of its assets or rights, other than the sale of its inventory in the ordinary
course of business.




(b)       Except as disclosed in the Disclosure Schedule attached here to
Exhibit C, the Company has not engaged since inception in any discussion (i)
with any representative of any corporation or corporations regarding the
consolidation or merger of the Company with or into any such corporation or
corporations, (ii) with any corporation, partnership, association or other
business entity or any individual regarding the sale, conveyance or disposition
of all or substantially all of the assets of the Company, or a transaction or
series of related transactions in which more than fifty percent (50%) of the
voting power of the Company is disposed of, or (iii) regarding any other form of
acquisition, liquidation, dissolution or winding up, of the Company.




3.6       Obligations to Related Parties.  Except as disclosed in the Disclosure
Schedule attached here to Exhibit C, there are no obligations of the Company to
officers, directors, stockholders, or employees of the Company other than (a)
for payment of salary for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company and (c) for other standard employee
benefits made generally available to all employees.  None of the officers,
directors, key employees or stockholders of the Company, or any members of their
immediate families, is indebted to the Company or has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, other than (i) passive investments
in publicly traded companies (representing less than 1% of such company) that
may compete with the Company and (ii) service as a board member of a company due
to a person’s affiliation with a venture capital fund or similar institutional
investor in such company.  Except as disclosed in the Company’s SEC filings, no
officer, director or stockholder, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company
(other than such contracts as relate to any such person’s ownership of capital
stock or other securities of the Company).  




3.7       Title to Properties and Assets; Liens, Etc.  Except as disclosed in
the Company’s SEC filings. the Company has good and marketable title to, or
valid leasehold interests in, its properties and assets, including the
properties and assets currently used in its business, in each case subject to no
Lien other than (i) the Lien of current taxes not yet due and payable, (b) Liens
created in connection with the transactions contemplated hereby and (c) Liens
and encumbrances which do not materially detract from the value subject thereto
or materially adversely affect the Company or its business as conducted and
proposed to be conducted.  For the purposes hereof, the term “Lien” shall mean,
with respect to any property, any security interest, mortgage, pledge, lien,
claim, charge or other encumbrance in, of, or on such property or the income
therefrom, including, without limitation, the interest of a vendor or lessor
under a conditional sale agreement, capital lease or other title retention
agreement, or any agreement to provide any of the foregoing, and the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any jurisdiction.  All facilities, machinery, equipment,
fixtures, vehicles and other properties owned, leased or used by the Company are
in good operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used. The Company will not, without the
Purchaser’s prior written consent, sell, lease, assign, pledge, hypothecate, or
otherwise transfer or encumber all or any portion of its interest in the
Collateral, or any portion thereof.




3

--------------------------------------------------------------------------------




3.8       Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Securities, or the consummation of any other
transaction contemplated hereby, shall have been obtained and will be effective
at the Closing.




3.9       Compliance with Laws; Permits.  The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership or operation of its properties, which
violation of which would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company.  The
Company has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, properties or
financial condition of the Company and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
presently proposed to be conducted.




3.10     Compliance with Other Instruments.  The Company is not in violation or
default of any term of, and the execution and delivery by the Company of the
Transaction Agreements will not result in any violation or default with respect
to, its articles of incorporation or bylaws, or of any provision of any
mortgage, indenture or contract to which it is a party and by which it is bound
or of any judgment, decree, order or writ.  The execution, delivery and
performance of this Agreement and the other Transaction Agreements, and the
consummation of the transactions contemplated hereby or thereby will not result
in any such violation or be in conflict with, give rise to any acceleration or
right to accelerate, or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, decree, order or writ or an event that results in the creation of any
Lien upon any assets of the Company or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.  Without limiting the foregoing, the Company has obtained
all waivers reasonably necessary with respect to any preemptive rights, rights
of first refusal or similar rights, including any notice or offering periods
provided for as part of any such rights, in order for the Company to consummate
the transactions contemplated hereunder without any third party obtaining any
rights to cause the Company to offer or issue any securities of the Company as a
result of the consummation of the transactions contemplated hereunder.  




3.11     Litigation.  There is no action, suit, proceeding or investigation
pending or, to the Company’s knowledge, threatened against the Company that
questions the validity of this Agreement or the other Transaction Agreements or
which questions the right of the Company to enter into any of such agreements,
or to consummate the transactions contemplated hereby or thereby, or which would
reasonably be expected to result, either individually or in the aggregate, in
any material adverse change in the business, assets, liabilities, operations or
condition of the Company, financially or otherwise, or any change in the current
equity ownership of the Company, nor is the Company aware that there is any
basis for any of the foregoing.  The foregoing includes, without limitation,
actions pending or, to the Company’s knowledge, threatened (or any basis
therefor known by the Company) involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.  The
Company is not a party to, or to its knowledge subject to, the provisions of any
order, writ, injunction, judgment or decree of any arbitration panel or
tribunal, court or other government agency or instrumentality.  There is no
action, suit, proceeding or investigation by the Company currently pending or
which the Company intends to initiate.




4

--------------------------------------------------------------------------------




3.12     Obligations of Management.  Each officer and key employee of the
Company is currently devoting substantial time to the conduct of the business of
the Company.  No officer or key employee is currently working or, to the
Company’s knowledge, plans to work for a competitive enterprise, whether or not
such officer or key employee is or will be compensated by such enterprise.




3.13     Financial Statements.  The Company has no material liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business and (ii) obligations under contracts and commitments incurred
in the ordinary course of business, which, in both cases, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company.  The Company is not a guarantor or indemnitor of any indebtedness
of any other person, firm or corporation.  The Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.




3.14     Brokers or Finders.  The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement, the Transaction Agreements or any of
the transactions contemplated hereby or thereby. The Company shall indemnify,
protect and hold Purchaser harmless from all claims for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Agreement, the Transaction Agreements or any of the transactions contemplated
hereby or thereby.




3.15     Insurance.  The Company has in full force and effect fire and casualty
insurance policies in amounts customary for companies in similar businesses
similarly situated.




3.16     Tax Returns, Payments and Elections.  Except as disclosed, the Company
has filed all tax returns and reports (including information returns and
reports) as required by law.  These returns and reports are true and correct in
all material respects except to the extent that a reserve has been reflected on
the Financial Statements in accordance with generally accepted accounting
principles.  The Company has paid all taxes and other assessments due, except
those contested by it in good faith that are listed in the Schedule of
Exceptions and except to the extent that a reserve has been reflected on the
Financial Statements in accordance with generally accepted accounting
principles.  The provision for taxes of the Company as shown in the Financial
Statements is adequate for taxes due or accrued as of the date thereof.  The
Company has not elected pursuant to the Internal Revenue Code of 1986, as
amended (the “Code”), to be treated as a Subchapter S corporation or a
collapsible corporation pursuant to Section 1362(a) or Section 341(f) of the
Code, nor has it made any other elections pursuant to the Code (other than
elections that relate solely to methods of accounting, depreciation or
amortization) that would have a material effect on the Company, its financial
condition, its business as presently conducted or proposed to be conducted or
any of its properties or material assets.  The Company has never had any tax
deficiency proposed or assessed against it and has not executed any waiver of
any statute of limitations on the assessment or collection of any tax or
governmental charge.  None of the Company’s federal income tax returns and none
of its state income or franchise tax or sales or use tax returns have ever been
audited by governmental authorities.  Since the Financial Statement Date, the
Company has not incurred any taxes, assessments or governmental charges other
than in the ordinary course of business and the Company has made adequate
provisions on its books of account for all taxes, assessments and governmental
charges with respect to its business, properties and operations for such period.
 The Company has withheld or collected from each payment made to each of its
employees, the amount of all taxes (including, but not limited to, federal
income taxes, Federal Insurance Contribution Act taxes and Federal Unemployment
Tax Act taxes) required to be withheld or collected therefrom, and has paid the
same to the proper tax receiving officers or authorized depositories.




5

--------------------------------------------------------------------------------




3.17     Minute Books.  The minute books of the Company contain a complete
summary of all meetings of directors and shareholders since the time of
incorporation and reflect all transactions referred to in such minutes
accurately in all material respects.




3.18     Labor Agreements and Actions; Employee Compensation.  The Company is
not bound by or subject to (and none of its assets or properties is bound by or
subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Company’s knowledge, has sought to represent any of the employees,
representatives or agents of the Company.  There is no strike or other labor
dispute involving the Company pending, or to the Company’s knowledge,
threatened, that could have a material adverse effect on the assets, properties,
financial condition, operating results, or business of the Company (as such
business is presently conducted and as it is proposed to be conducted), nor is
the Company aware of any labor organization activity involving its employees.
 The employment of each officer and employee of the Company is terminable at the
will of the Company.  To its knowledge, the Company has complied in all material
respects with all applicable state and federal equal employment opportunity and
other laws related to employment.  Except as set forth in the Schedule of
Exceptions, the Company is not a party to or bound by any currently effective
employment contract, deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan, retirement agreement, or other employee compensation
agreement and there is no accrued or unpaid compensation due or owing by the
Company to any contractor, employee, officer or director of the Company.




3.19     Offering.  Assuming the accuracy of the representations and warranties
of the Purchaser contained in Section 4 hereof, the offer, issue, and sale of
the Note and the Warrant are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“Act”), and have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit, or qualification requirements
of all applicable state securities laws and regulations.




3.20     Disclosure.  The Company has provided Purchaser with all the
information regarding the Company reasonably available to it that Purchaser has
requested for deciding whether to purchase the Securities.  To the Company’s
knowledge, neither the Agreement nor any of the Transaction Agreements delivered
in connection herewith, when taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  The Company does not represent or warrant that it will
achieve any financial projections provided to the Purchaser and represents only
that such projections were prepared in good faith




3.21     Covenants.  Until the earlier of conversion or the repayment in full of
the outstanding principal and all accrued and unpaid interest and other amounts
payable under the Note, the Company covenants and agrees as follows:




(a)       The Company shall not undertake any disposition of material assets
without the prior approval of the Company’s Board of Directors.




(b)       The Company shall deliver the Purchaser (i) unaudited quarterly
financial reports within fifteen days after the end of each quarter, and (ii) a
monthly accounting of the Company’s cash balance.  Both shall be in a format
reasonably acceptable to the Purchaser.




(c)       The Company shall not incur or agree to incur any indebtedness for
borrowed money or financed equipment, or any trade debt in excess of $50,000
individually or $100,000 in the aggregate, except for operations of the Terra
Project in Alaska, without the consent of the Purchaser.




6

--------------------------------------------------------------------------------




(d)       The Company shall not pledge, encumber or grant any security interest
in any assets of the Company or any of its subsidiaries to any third party
without the consent of the Purchaser, excluding the pledge of assets pursuant to
this Agreement and the Notes.




(e)       The Company shall not increase the compensation, benefits or other
remuneration payable to any employee or contractor or hire any new employee or
contractor, except for operation of the Terra Project in Alaska, with annual
compensation in excess of $50,000 without the consent of the Purchaser.




4.

Conditions to Closing of the Purchaser




Purchaser’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Purchaser:




4.1       Representations and Warranties.  The representations and warranties
made by the Company in Section 3 hereof shall have been true and correct when
made, and shall be true and correct on the Closing.




4.2       Governmental Approvals and Filings.  Except for any notices required
or permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note
and the Warrant.




4.3       Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Purchaser, of the Note and Warrant shall be
legally permitted by all laws and regulations to which the Purchaser or the
Company are subject.




4.4       Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Purchaser.




4.5       Transaction Documents.  The Company shall have duly executed and
delivered to the Purchaser the following documents:




(a)       This Agreement;




(b)       The Note and Warrant issued hereunder; and




(c)       All UCC-1 financing statements and other documents and instruments
which the Purchaser may request to perfect its security interest in the
collateral described in the Note.  




4.6       Corporate Documents.  The Company shall have delivered to the
Purchaser each of the following:




(a)       The Articles of Incorporation of the Company, certified as of a recent
date prior to the Closing by the Secretary of State of Colorado.




(b)       A Certificate of Good Standing or comparable certificate as to the
Company, certified as of a recent date prior to the Closing by the Secretary of
State of Colorado.




7

--------------------------------------------------------------------------------




(c)       A certificate of the Secretary of the Company, dated as of the
Closing, certifying (a) that the Articles of Incorporation of the Company,
delivered to Purchaser pursuant to Section 5.6(a) hereof, are in full force and
effect and have not been amended, supplemented, revoked or repealed since the
date of such certification; (b) that attached thereto is a true and correct copy
of the Bylaws of the Company as in effect on the date of the Closing; (c) that
attached thereto are true and correct copies of resolutions duly adopted by the
Board of Directors of the Company and continuing in effect, which authorize the
execution, delivery and performance by the Company of this Agreement, the
issuance of the Securities, and the consummation of the transactions
contemplated hereby and thereby; and (d) that there are no proceedings for the
dissolution or liquidation of the Company (commenced or threatened); and




(d)       A certificate of the Secretary of the Company, dated as of the
Closing, certifying the incumbency, signatures and authority of the officers of
the Company authorized to execute and deliver this Agreement, the Notes and the
Warrant on behalf of the Company and perform the Company’s obligations
thereunder on behalf of the Company.




5.

Conditions to Obligations of the Company




The Company’s obligation to issue and sell the Notes and the Warrant at the
Closing is subject to the fulfillment, on or prior to the date of the Closing,
of the following conditions, any of which may be waived in whole or in part by
the Company:




5.1       Representations and Warranties.  The representations and warranties
made by the Purchaser in Section 4 hereof shall be true and correct when made,
and shall be true and correct on the Closing.




5.2       Governmental Approvals and Filings.  Except for any notices required
or permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and the Warrant.




5.3       Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Purchaser, of the Notes and the Warrant shall
be legally permitted by all laws and regulations to which the Purchaser or the
Company are subject.




5.4       Purchase Price.  Purchaser shall have delivered to the Company the
Loan Amount in respect of the Note and Warrant being purchased by Purchaser
referenced in Section 1 hereof.




6.

PURCHASER REPRESENTATIONS AND WARRANTIES




6.1       Information and Sophistication.  The Purchaser acknowledges that it
has prior investment experience such that it is able to evaluate the merits and
risks of an investment in the Company, or that it has employed the services of
an investment advisor to read the Disclosure Documents (as hereinafter defined)
and to evaluate the merits and risks of such an investment on its behalf; that
it recognizes the speculative nature of this investment; and that it is able to
bear the economic risk it hereby assumes.  The Company’s (i) Annual Report on
for the year ended October 31, 2010, as filed in the S1 A2 with the U.S.
Securities and Exchange Commission (“SEC”) on November 15, 2011 ; (ii) Quarterly
Report on Form 10-Q for the quarter ended July 31,2 2011 as filed with the SEC
on September 8, 2011; (iii) Form S-1 and S-1/A, as filed with the SEC; and (iv)
other documents as filed with the SEC, are collectively referred to as the
“Disclosure Documents.”  The Subscriber acknowledges that it or its
representative(s) have read the Disclosure Documents.  The Subscriber also
acknowledges that it and its representative(s) have been afforded the
opportunity to make, and has made, all inquiries as it and its representatives
deemed appropriate with respect to the Company’s affairs and prospects.




8

--------------------------------------------------------------------------------




7.

Miscellaneous




7.1       Binding Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.




7.2       Registration, Transfer and Replacement of the Note. The Note issuable
under this Agreement shall be a registered note.  The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Note.  Prior to presentation of the Note for registration of
transfer, the Company shall treat the person in whose name such Note is
registered as the owner and holder of the Note for all purposes whatsoever,
whether or not the Note shall be overdue, and the Company shall not be affected
by notice to the contrary.  The holder of the Note, at its option, may in person
or by duly authorized attorney surrender the same for exchange at the Company’s
chief executive office, and promptly thereafter and at the Company’s expense,
except as provided below, receive in exchange therefor one or more new Note(s),
each in the principal amount requested by such holder, dated the date of the
Note so surrendered and registered in the name of such person or persons as
shall have been designated in writing by such holder or its attorney for the
same principal amount as the then unpaid principal amount of the Note so
surrendered.  Upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of the
Note and (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date of such
Note.




7.3       Successors and Assigns. The rights and obligations of the Company and
the Purchaser shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties. All obligations of the Company
hereunder shall survive the Closing.




7.4       Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of Purchaser.




7.5       Severability of this Agreement. If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.




7.6       Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Colorado as applied to agreements among Colorado
residents, made and to be performed entirely within the State of Colorado,
without giving effect to conflicts of laws principles. Venue for all actions
arising out of this Agreement shall be in the district court in and for Larimer
County, Colorado.




7.7       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




7.8       Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.




9

--------------------------------------------------------------------------------




7.9       Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex, electronic mail or
facsimile if sent during normal business hours of the recipient to the address
on file in the books and records of the Company, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, within the United
States, (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt,
within the United States, or (e) upon actual delivery if mailed or otherwise
delivered in hard copy outside the Unites States.  All communications shall be
sent to the Company at 2186 S. Holly Street, Suite 104, Denver, CO 80222, and to
Purchaser at the address(es) set forth on the signature page hereto or at such
other address(es) as the Company or Purchaser may designate by ten (10) days
advance written notice to the other parties hereto.




7.10     Modification; Waiver.  No modification or waiver of any provision of
this Agreement or consent to departure therefrom shall be effective unless
agreed to in writing by the Company and the Purchaser.




7.11     Fees and Expenses.  At the Closing, the Company shall pay the
reasonable legal and due diligence fees and expenses of counsel to the
Purchaser.  




7.12     Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to Purchaser, upon any breach or
default of the Company under this Agreement or any other Transaction Agreement,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach or default, or any acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character by Purchaser of any breach
or default under this Agreement, or any waiver by Purchaser of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing and that all remedies, either under
this Agreement, or by law or otherwise afforded to the Purchaser, shall be
cumulative and not alternative.




7.13     Entire Agreement. This Agreement together with the other Transaction
Agreements constitute and contain the entire agreement among the Company and
Purchasers and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.




[Remainder of Page Intentionally Left Blank]




10

--------------------------------------------------------------------------------




In Witness Whereof, the parties have executed this Note And Warrant Purchase
Agreement as of the date first written above.




Company:




WestMountain Index Advisor, Inc.




By:  /s/ Gregory Schifrin

Print Name: Gregory Schifrin

Title: Chief Executive Officer

Purchaser:




BOCO Investments, LLC




By:  /s/ Joseph Zimlich

Name: Joseph C. Zimlich

Title: President of Managing Member







Address:

262 E. Mountain Avenue

Fort Collins, CO 80524




11

--------------------------------------------------------------------------------




EXHIBITS




Exhibit A:

Form of Secured Convertible Promissory Note

 

 

Exhibit B:

Form of Warrant

 

 

Exhibit C:

Disclosure Schedule







12

--------------------------------------------------------------------------------




Exhibit A




Form of Secured Convertible Promissory Note










13

--------------------------------------------------------------------------------







Exhibit B




Form of Warrant










14

--------------------------------------------------------------------------------

Exhibit C




Disclosure Schedule










15

--------------------------------------------------------------------------------